Exhibit 10.3

 

FIRST AMENDMENT TO

REAL ESTATE PURCHASE AGREEMENT

JUSTICE FARMS – SOUTH CAROLINA, NORTH CAROLINA, AND VIRGINIA

 

THIS FIRST AMENDMENT TO THE REAL ESTATE PURCHASE AGREEMENT (this “Amendment”) is
made and entered into as of April 24, 2015 by and among James C. Justice
Companies, Inc., Justice Farms of North Carolina, LLC and Alabama Carbon, LLC,
with principal offices at 302 S Jefferson Street, Roanoke, VA 24011, and James
C. Justice III, an individual (also known as Jay Justice) (collectively, the
“Seller”), on the one hand, and Farmland Partners Inc., a Maryland corporation
(the “REIT”), Farmland Partners Operating Partnership, LP, a Delaware limited
partnership (the “Operating Partnership”), and FPI Colorado LLC, a Delaware
limited liability company and a wholly owned subsidiary of the Operating
Partnership or their assigns (“Buyer” and, together with the REIT and the
Operating Partnership, the “Buyer Parties), on the other hand.

 

W I T N E S S E T H:

 

WHEREAS, the Seller, other than James C. Justice III, and the Buyer Parties
entered into the Real Estate Purchase Agreement, dated March 24, 2015, a copy of
which is attached hereto as Exhibit A (the “Agreement”), related to the Buyer’s
purchase of approximately 15,042 acres, of which approximately 13,586 are
tillable, in (i) Beaufort County, Currituck County, Pamlico County, Pasquotank
County, and Perquimans County, all of which are in North Carolina, (ii) Marlboro
County, South Carolina and (iii) Chesapeake, Virginia, which farms are described
in Exhibit A to the Agreement (the “Real Estate”); and

 

WHEREAS, the Seller and the Buyer Parties desire to amend the Agreement to make
James C. Justice a party to the agreement as a seller and to amend certain other
provisions as set forth herein. 

 

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, covenant and
agree as follows:

 

1.



DEFINED TERMS.  Capitalized terms not otherwise defined in this Amendment shall
have the same meaning or meanings given to such terms in the Agreement.

2.



ADDITIONAL SELLER.  From and after the date hereof, the term “Seller” in the
Agreement shall include James C. Justice III.  By execution of this Amendment,
James C. Justice III (a) agrees to be bound by all of the terms and conditions
of the Agreement, as amended by this Amendment, and (b) as a Seller,
affirmatively makes each of the representations, warranties, covenants and
stipulations set forth in Section 11 of the Agreement. 

3.



INSPECTION PERIOD.  In order to allow continuation of due diligence on various
matters, including but not limited to total and tillable acreage, Section 5 of
the Agreement hereby is amended to delete “thirty (30) days” and to insert
“forty-five (45) days” in lieu thereof.

4.



TILLABLE ACRES. The term “Real Estate” shall include 13,586 tillable acres,
rather than 13,921 tillable acres.

5.



OP UNITS. Section 2(c) of the Agreement hereby is amended to delete “2,157,573”
and to insert “1,993,709” in lieu thereof.



--------------------------------------------------------------------------------

 

6.



COLLAR.  Section 21(d) of the Agreement hereby is amended to replace each
reference to “$11.36” with “$12.50” and each reference to “$10.36” with “$9.00.”

7.



ASSIGNMENT TO AFFILIATE.  FPI Colorado LLC hereby assigns all of its rights and
obligations under the Agreement, as amended by this Amendment, to FPI Carolinas
LLC, a Delaware limited liability company and a wholly subsidiary of the
Operating Partnership.  From and after the date hereof, the term “Buyer” in the
Agreement shall refer to and mean FPI Carolinas LLC.  FPI Carolinas LLC hereby
assumes the rights and obligations of Buyer under the Agreement, as amended by
this Amendment.  Seller acknowledges such assignment and shall treat FPI
Carolinas LLC as the Buyer under the Agreement.

8.



Counterparts.  This Amendment may be executed by any one or more of the parties
hereto and thereto in any number of counterparts, each of which shall be deemed
to be an original, but all such respective counterparts shall together
constitute one and the same instrument. This Amendment may be delivered by any
party by facsimile or other electronic transmission.

9.



Agreement Remains in Effect.  Except as provided herein, all provisions, terms
and conditions of the Agreement shall remain in full force and effect. As
amended hereby, the Agreement is ratified and confirmed in all respects.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 



 

 

BUYER:

 

FPI Colorado LLC

 

By: /s/ Paul A. Pittman                         .

Name:  Paul A. Pittman

Its:President and Chief Executive Officer

 

SELLER:

 

James C. Justice Companies, Inc.

 

By: /s/ James C. Justice                         .

Name: James C. Justice

Its:

 

REIT:

 

Farmland Partners Inc.

 

By: /s/ Paul A. Pittman                         .

Name:  Paul A. Pittman

Its:President and Chief Executive Officer

 

SELLER:

 

Justice Farms of North Carolina, LLC

 

By: /s/ James C. Justice                         .

Name: James C. Justice

Its:

OPERATING PARTNERSHIP:

 

Farmland Partners Operating Partnership, LP

 

By: /s/ Paul A. Pittman                         .

Name:  Paul A. Pittman

Its:President and Chief Executive Officer

 

SELLER:

 

Alabama Carbon, LLC

 

By: /s/ James C. Justice                         .

Name: James C. Justice

Its:

 

SELLER:

 

James C. Justice III

 

By: /s/ James C. Justice                         .



 

 

FPI Carolinas LLC joins in execution of this Amendment to acknowledge and agree
to the provision of Section 7 hereof.

 

 

FPI CAROLINAS LLC

 

 

By: /s/ Paul A. Pittman                         .

Names:    Paul A. Pittman

Its:President and Chief Executive Officer

 



--------------------------------------------------------------------------------